At the audit of the account of appellant, who, since December 5, 1935, was in charge of First Friday Building and Loan Association, The New York Life Insurance Company presented a claim on a bond and mortgage given by Anna Atkinson in 1925 maturing in three years. The building association held a second mortgage on the same premises "but at no time had any other interest therein." March 6, 1931, claimant and the building association made an agreement* extending the maturity date of the bond and mortgage to February 5, 1934, etc. After default, foreclosure followed and on October 7, 1935, claimant purchased the property for $75. This, it will be noted, was before the receiver took charge. The claim with interest to December 5, 1935, when the receiver took possession, amounted to $4,570.60. It was agreed that the premises purchased at the sheriff's sale were worth $3,900. The receiver contended that claimant must credit the value. The court allowed the claim in its full amount.
For the reasons stated in disposing of the appeals inEmlen's Estate, 333 Pa. 238, the judgment is affirmed, costs to be paid out of the fund for distribution.
* "4. The parties of the second part hereby agree, assume and covenant to make prompt payment of the interest and balance of the principal of said Bond so secured, when and as the same shall respectively fall due, together with all taxes and water rents assessed, and to maintain the fire insurance as in said Bond and Mortgage provided.
"5. All the terms, conditions, stipulations, and provisions contained in the said Bond and the accompanying Warrant of Attorney and of the said Mortgage not inconsistent herewith are to remain in full force and effect." *Page 256